People v Logan (2015 NY Slip Op 00909)





People v Logan


2015 NY Slip Op 00909


Decided on February 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX, JJ.


2012-01364
2014-00361

[*1]The People of the State of New York, respondent, 
vRobert Logan, appellant. (S.C.I. No. 1229/07, Ind. No. 2426/07)


Neal D. Futerfas, White Plains, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Donald Berk of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Nassau County (Sullivan, J.), both rendered October 13, 2011, convicting him of criminal contempt in the first degree, criminal contempt in the second degree, and assault in the third degree under Superior Court Information No. 1229/07, and attempted burglary in the second degree under Indictment No. 2426/07, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant's contentions that the Supreme Court erred in imposing multiple surcharges and fees, and that the surcharges and fees imposed were excessive, are precluded by his valid waivers of the right to appeal (see People v Bradshaw, 18 NY3d 257, 265; People v Callahan, 80 NY2d 273, 280; People v Seaberg, 74 NY2d 1, 11; People v Morales, 119 AD3d 1082, 1084; People v Frazier, 57 AD3d 1460, 1461; People v Lemos, 34 AD3d 343).
The defendant's remaining contention is without merit.
DILLON, J.P., CHAMBERS, AUSTIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court